Carter, J,,

concurring.

I concur fully in the conclusion reached by the Chief-Justice, that a county can not be compelled under section 27, Chapter 4684, acts of 1899, to erect an armory for the use of a company of State troops organized therein. In reaching this conclusion I have given due weight, to the legislative construction of the constitution of 1868, and that of 1885, as evidenced by the various acts of that body from 1868 up to the present time, imposing the duty *633upon tlie several counties of providing armories for companies located therein; and I also recognize the rule that if the constitutionality of aii act is doubtful, the doubt, must be resolved in favor of the act. A careful consideration of the question has, however, convinced me that a proper construction of the constitution requires us to hold that the power does not reside in the legislature to compel a county to provide an armory under the circumstances-of the present case. It may be admitted that the legislature possesses unlimited power over the counties, which, are merely governmental agencies of the State, unless restrained by express or implied limitations in the constitution, and that to deny the power the court must find the-limitation in that instrument. I am not prepared to say that most, if not all, “State purposes” are not also county purposes in a sense, but I think it would not. be questioned that if the. Si ate Capitol, or a State prison, or the State Asylum, or Institution for the Blind and Deaf, or a State College or University, or any other State institution were located in a particular county, an act of the legislature requiring the county in which it was, located, either alone or in conjunction with a- number of other-counties less than the whole, to pay for the erection or maintenance in whole or in part of such State institution would be unconstitutional, though it is apparent that such institution would in a sense be a county purpose, and would greatly enhance property values in and otherwise-benefit the county where located. These and all other State institutions are properly and primarily “State purposes,” to be erected and maintained from the State revenues, which must under sections 1 and 2, Article IX, be derived by means of a uniform and equal rate of taxation upon all the taxable property throughout the State, and *634to require one or more counties to build or maintain them would clearly violate that constitutional rule of taxation, even though such institutions are in a sense county purposes and particular counties may derive special benefits from them. The State troops under the laws now in • force is such a State institution; companies are organized in the several counties, without reference to the wishes or desires of such counties, by State militia officers ■and without reference to the necessities for military protection of the particular counties in which they are organized. The number of companies is limited to less than "the number of counties in the State, and one county may have more than one company. The members of a company are not required to be citizens of the same county, nor are the companies organized or stationed in those •counties only which need the police protection of the military. In a word, the law looks to the organization of a State force, for the protection of the entire State and ¡every part thereof, and not of county forces for the protection of the counties. If the military is needed, the nearest company is called upon, but each company can I>e required to go to any part of the State when needed. ■Jackson county no doubt derives an incidental benfit from the fact that it has á military company within its borders—the mere presence of which tends to prevent lawlessness and to the security of the- property of its citizens, brat Calhoun, Washington, Holmes and other adjoining counties derive the same kind of benefit from the presence in Jackson county of such company, though in a less degree, yet they are not required to contribute to the expense of an armory for the use of such company. If Jackson county can be taxed to provide the armory, and in addition pay its share of the taxes required by the State *635to enable the latter to pay other expenses incident to the maintenance of the company,* while the other counties mentioned are required to contribute only to the general tax levied by the State, it is quite evident that the burdens laid upon those counties are much lighter than those laid upon Jackson county, and that, too, for a purpose in which all are interested and from which all derive a benefit. Sections 1 and 2, Article IX of the constitution, would be practically eliminated and without force if one or. more counties could be compelled to assume the burdens incident to the maintenance of a State institution, in whole or in part, upon the theory that a mere incidental benefit accruing from the location of such institution within its or their borders would authorize the legislature to compel the counties to erect or maintain it, as being for county purposes. No doubt the location of the State Capitol at Tallahassee is beneficial in many ways to the people of that ■city and the county of Leon, and that it adds greatly to the welfare and prosperity of the city and county; but I apprehend it would not be maintained by any one that the legislature cotild compel that city or county to pay for the improvements now being made upon, the Capitol. It may be that the legislature could authorize the county of Jackson through its proper officers to provide an armory for the ^se of the Jackson Guards, and that the county could voluntarily provide it under such power, but that question is not involved in this case, and I express no opinion in regard to it. It may be that if the civil authorities were unable to maintain law and order in the county without the aid of the military, the legislature could provide for organizing and stationing a company there and compel *636tlie county to pay the expense thereof, or furnish an armory therefor, but that question is not involved, and I express no opinion as to that. The proposition in the-present case is that the legislature can compel one cbunty in the State to pay the expense of providing an armory for a State institution, to-wit: a company of State troops, that happens to be located therein, without reference to-the needs of such county for military protection, or its consent to the imposition of such burden. I am satisfied no such power exists, and that the decision of the court, below is correct.